On petition for writ of certiorari to the Supreme Court of Nebraska. *800February 2, 1942. Neil Olson, present Warden of the Nebraska State Penitentiary, substituted as the party respondent in the place and stead of Joseph O’Grady, resigned, on motion of the petitioner. The motion for leave to proceed further in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which a writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.